*148Lucien Gaye vs Mr and Mrs E.C.Richard
No.8,800
Charles F.Claiborne Judge.
This is an ejectment suit by a lessor against the lessee for failure to pay rent due June 1st 1922.
Defendants admit the failure to pay rent when demanded but aver that subsequent to demand they made tender which was refused,and that prior payments of rent were not made at maturity thus changing the time of payment.
The answer was signed and sworn to by the attorney at-law for the defendant in the form prescribed by the practice act of 1912 Ho.157
On the same day the defendants filed an exception of no «Wee- right of action,on the ground that no relations submifet between landlord and tenant herein."
This exception was signed by the attorney-at-law of the defendant in the form preoribed by the same act.
Ho affidavit as required by Sec.R.S.2167 was made by the defendant.
There was judgment for plaintiff with lengthy reasons and defendant has appealed.
The defendant has not appeared in this Court nor has he filed any brief.
An attentive reading of the record disoloses So us no error in the judgment and it is therefore affirmed.